Citation Nr: 0934505	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left ulnar neuropathy , status post ulnar nerve 
transposition.  

2.  Entitlement to an initial compensable rating for scars of 
the left elbow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran filed his claim for VA compensation in July 2006 
prior to his discharge from active duty in August 2006.  

This appeal arises from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  During the pendency of the 
appeal the Veteran moved to the State of Tennessee and this 
claim was transferred to the Board of Veterans' Appeals 
(Board) from the Nashville, Tennessee RO.  


FINDINGS OF FACT

1.  The Veteran's scars of the left elbow do not produce 
limitation of motion, are not painful on examination, and do 
not limit the function of the elbow.  

2.  The Veteran's left ulnar neuropathy, status post ulnar 
nerve transposition is not productive of moderate incomplete 
paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for scars 
of the left elbow have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2008).  

2.  The criteria for an initial evaluation in excess of 10 
percent for left ulnar neuropathy, status post ulnar nerve 
transposition is not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran filed his claims for service connection in August 
2006.  This appeal arose when the Veteran disagreed with the 
initial ratings assigned for his service-connected disorders. 
The RO sent the Veteran a letter in July 2006 which informed 
him how VA determined disability ratings.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491.  

The Veteran was afforded a VA examination to determine the 
current severity of his disabilities.  He appeared and gave 
testimony at a videoconference before the undersigned 
Veterans Law Judge in April 2008.  The evidence of record 
includes statements from the Veteran as to the effects of his 
disability upon his employment.  He is currently employed as 
an air traffic controller.  

No further notice or assistance by VA to the Veteran is 
required.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities found at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
provides the criteria for rating disability based on scars.  
The Board has compared the evidence of record to each of the 
Diagnostic Codes for scars to determine if any of them 
provide a basis for the application of a higher rating than 
presently assigned.  

Diagnostic Code 7801 is not applicable in this case as it 
requires that the scars be deep or cause limited motion.  A 
deep scar is one associated with underlying soft tissue 
damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  In the June 2007 VA examination, it was indicated there 
was no underlying soft tissue damage.  In addition, there was 
no limitation of motion caused by the scar.  

The veteran's scars of the left elbow right scar are 
currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  This Diagnostic Code provides that superficial scars 
that do not cause limited motion of an area of 144 square 
inches or greater are rated as 10 percent disabling.  In June 
2007, the scars were measured as being 0.25 in width and 6 in 
length.  The measurement of the Veteran's scars does not meet 
the criteria for a 10 percent rating.  

Scars that are superficial, and unstable, where there is 
frequent loss of covering of the skin over the scar are rated 
as 10 percent disabling under Diagnostic Code 7803.  The June 
2007 VA examination found no skin ulceration or breakdown 
over the scar.  

Superficial scars that are painful on examination are also 
rated as 10 percent disabling under Diagnostic Code 7804.  On 
examination in June 2007 the scars were not tender to 
palpation.  

Other scars are rated on limitation of the function of the 
affected part under Diagnostic Code 7805.  As previously 
indicated, there is no limitation of function caused by the 
left elbow scars reported in the record.  

The evidence does not demonstrate the Veteran's service 
connected scars of the left elbow produce any of the symptoms 
required to assign a 10 percent rating.  The Board carefully 
reviewed the Veteran's testimony and his contentions that his 
scar is painful.  His descriptions of his pain relate to his 
ulnar neuropathy, the evidence does not indicate his scars 
are painful on objective examination.  

A compensable rating is not warranted for scars of the left 
elbow.  The Board has considered whether there is any basis 
for assigning a staged rating and found none.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

With respect to the left ulnar neuropathy, applicable 
criteria provide for a 10 percent evaluation for mild 
incomplete paralysis of the ulnar nerve.  A 30 percent rating 
is assigned for moderate incomplete paralysis of the ulnar 
nerve.  In this regard, complete paralysis of the ulnar nerve 
contemplates the presence of the "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  Incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a; Diagnostic Code 8516.  

The Veteran has not indicated he is seeking any treatment for 
the disability at issue, but he was examined for VA purposes 
in connection with this matter in June 2007.  At that time, 
the Veteran complained of pain, weakness, and numbness, as he 
did at the hearing conducted in April 2008.  Motor 
examination, however, revealed no motor function impairment, 
with strength measured as equal with the non-affected 
extremity.  Sensory function evaluation indicated there was 
decreased sensation to light touch, but normal vibration and 
position sense.  Reflexes tested yielded the same results in 
the left extremity as in the right, and there was no muscle 
atrophy observed.  Likewise, there was no abnormal muscle 
tone or bulk, no abnormal movements, and no function of any 
joint was noted to be affected by the nerve disorder.  It was 
specifically noted that paralysis and neuritis were absent, 
and no significant effects on occupation were identified.  
With respect to daily activities, effects on chores were 
considered mild, and the effect on shopping, exercise and 
sports was considered moderate.  It was indicated the 
disability had no effect on recreation, traveling, feeding, 
bathing, dressing, toileting, and grooming.  

It is clear paralysis of the ulnar nerve is not shown on this 
record, and the Veteran's complaints and examination findings 
appear to be establish the impairment as wholly sensory, 
which the regulations provide would produce no more than 
moderate impairment.  As such, at most, a 30 percent 
evaluation would be warranted, but here, the record does not 
establish even that level of severity.  As indicated above, 
examination revealed no motor function impairment, no 
abnormal muscle tone or bulk and no joint impairment.  While 
shopping, exercise and sports were considered moderately 
effected, and while the disability could apparently produce 
excruciating discomfort if the nerve were struck in the area 
of the elbow, there was no significant effect on the 
Veteran's employment identified, and none on many of the 
activities of daily living.  Under these circumstances, the 
greater weight of the evidence is against the conclusion that 
the disability at issue produces moderate impairment as 
contemplated under applicable criteria.  Accordingly, the 
appeal is denied.  

In reaching this decision, the Board notes that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology as set out above.  As such, referral for 
an extra-schedular evaluation is not warranted.  










ORDER

An initial compensable rating for scars of the left elbow is 
denied.  

An initial evaluation in excess of 10 percent for left ulnar 
neuropathy , status post ulnar nerve transposition is denied.  


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


